DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Applicant’s amendment filed on 9/6/2022 has been entered. Claims 21, 23, 25, 31-33 and 38 are amended. Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 26, 29-30, 33 are being rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (Marsh; U.S. Patent Application Publication 2009/0138126 A1) and further in view of SHIGEYOSHI (JP 2002105970 A).

Regarding Claim 21, (Currently Amended) Marsh discloses the aspects of the system, comprising: 
one or more computing devices that implement a remote processing system (operator computing device 102; ¶0032), the remote processing system configured to, for individual ones of a plurality of distinct local controllers that each individually control one or more respective bags or pneumatics under respective building foundations ([0032] However, it should be appreciated that any communications between the operator computing device 102 and the force application devices 104 may be wired or wireless. According to one embodiment, the jack assembly 202 includes a single transceiver and processor for wirelessly transmitting force measurements from the force sensor 210 and for receiving control commands for the displacement mechanism 206. The displacement mechanism 206, if electrically driven, may utilize a battery as a power source to eliminate any required power cables. This completely wireless environment allows for the greatest flexibility of the structural leveling system 200 by removing the need for all wires, which increases the portability of the system. The embodiments described herein allow for the jack assemblies 202 to be placed within cases and transported to the operating location along with a notebook computer containing the force distribution engine 108. Portability is a distinct advantage of the embodiments described herein as compared to traditional optical leveling equipment.): 
receive data indicating changes to inclination of a respective one of the plurality of distinct local controllers of a plurality of distinct building foundations (communication with force application devices 104, Para. 29, 41 and 42); and 
determine, based at least in part upon the data, respective adjustments to one or more bags or pneumatics to lift one or more portions of the respective building foundation ([0029] FIG. 2A shows a close up view of one of the jack assemblies 202 according to one embodiment. The jack assembly 202 includes a body 204, an extendable segment 208, and a displacement mechanism 206 for controlling the movement of the extendable segment 208 with respect to the body 204. According to one embodiment, the jack assembly 202 is a ball screw or jackscrew type of jack in which the extendable segment 208 screws in and out of the body 204, retracting and extending the jack assembly 202. However, it should be understood that any type of jack assembly 202 that is capable of applying pressure to an underside of the structure 106 in order to control the height of the structure 106 at that location may be used without departing from the scope of this disclosure. The displacement mechanism 206 extends and retracts the extendable segment 208 to control the force applied to the structure 106. The displacement mechanism 206 may be a servomotor, hydraulic actuator, pneumatic actuator, or any other type of mechanism capable of extending the jack assembly 202 to apply force to the structure 106 and retracting the jack assembly 202 to remove force from the structure 106.); 
generate based on the determined adjustments, commands to transmit to the respective local controller to cause the controller to instruct the one or more bags or pneumatics to lift one or more portions of the respective building foundation ([0031] As discussed above, the communications between the force distribution engine 108 and the jack assembly 202 may be wired or wireless. For illustration purposes, FIG. 2A shows a wireless connection 214 between the operator computing device 102 and the displacement mechanism 206. This wireless connection 214 is used for sending control commands from the operator computing device 102 to the displacement mechanism 206 to operate the jack assembly 202 to control the amount of force placed on the structure 106. A communications cable 212 is shown to connect each force sensor 210 to the operator computing device 102 for transmitting force measurements from each force sensor 210 to the operator computing device 102. [0032] However, it should be appreciated that any communications between the operator computing device 102 and the force application devices 104 may be wired or wireless. According to one embodiment, the jack assembly 202 includes a single transceiver and processor for wirelessly transmitting force measurements from the force sensor 210 and for receiving control commands for the displacement mechanism 206. The displacement mechanism 206, if electrically driven, may utilize a battery as a power source to eliminate any required power cables. This completely wireless environment allows for the greatest flexibility of the structural leveling system 200 by removing the need for all wires, which increases the portability of the system. The embodiments described herein allow for the jack assemblies 202 to be placed within cases and transported to the operating location along with a notebook computer containing the force distribution engine 108. Portability is a distinct advantage of the embodiments described herein as compared to traditional optical leveling equipment.); and 
transmit the commands over one or more networks to the respective local controller (sending control commands, see Figure 2A, and 4 discussions, ¶0032).
Marsh does not explicitly state inclination data measured by one or more inclination sensors attached to a building foundation configured to measure orientation relative to a gravitational vector; rather Marsh teaches, “[0030] The jack assembly 202 additionally includes a force sensor 210. The force sensor 210 may be a load cell, pressure gauge, piezoelectric sensor, or any other type of force sensor capable of measuring the quantity of force applied to the structure 106 by the jack assembly 202. It should be appreciated that the force sensor 210 may be located between the extendable segment 208 and the structure 106 as shown, or may be located in any other suitable position, including within the displacement mechanism 206, for measuring the force exerted on the structure by the jack assembly 202… the force sensors 210 may be, or may include, an accelerometer.” 
SHIGEYOSHI teaches inclination sensors attached to a building foundation to determine the inclination of a foundation to keep the building leveled (a jack for leveling the upper structure when the foundation is inclined, a sensor for detecting the inclination of the foundation, and receiving a signal indicating the presence of inclination from the inclination sensor, to level the upper structure, see Abstract, and Paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Marsh to include the sensors of SHIGEYOSHI to further improve precision of structure leveling.  
Further still, to the foundations, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Marsh and Brunson to include multiple foundations located at distinct foundation sites as the system operates in a networked environment using logical connections to remote computers through the network and therefore, multiple computers, structures and systems can be added to the network with a reasonable expectation for success. (MPEP 2144.04 states B. Duplication of Parts In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)).
Regarding Claim 22, (Previously Presented) Marsh further discloses the aspects of the system of claim 21, further comprising: 
one or more of the controllers (processor within the jack assembly 202 in communication with the processor of the computer of the operator computing device 102; ¶0032, number of force application devices 104A-104N, which each apply a force to a structure 106. According to one embodiment described below with respect to FIGS. 2-4, the force application devices 104 include jack assemblies that are used to support and level the structure 106. According to another embodiment described below with respect to FIGS. 5-8, the force application devices include clamp assemblies used to secure the structure 106 during machining. It should be appreciated that the structure 106 may be any part, tool, or other structure that requires leveling and/or machining.), is configured to receive metrics from one or more inclination sensors that measure inclination of the respective building foundation (force sensors 202).
Regarding Claim 26, (Previously Presented) Marsh further discloses the aspects of the system of claim 22, wherein said transmit the commands comprises transmit the commands to the one or more local controllers (sending control commands, see Figure 2A, and 4 discussions).
Regarding Claim 29, (Previously Presented) Marsh further discloses the aspects of the system of claim 21, wherein: 
one or more components of the system are configured to implement a sensor data API (¶0055 application program interface for implementing force sensor data); and 
said receive data associated with each of the plurality of distinct building foundations comprises receive the data via the sensor data API (¶0055-0061).
Regarding Claim 30, (Previously Presented) Marsh further discloses the aspects of the system of claim 21, wherein: 
one or more components of the system are configured to implement a feedback API (¶0055-0056 feedback from the force sensors to leveling the system); and 
said transmit the commands comprises transmit the commands via the feedback API (¶0055-0061 sending control commands, see Figure 2A, and 4 discussions).
Regarding Claim 33, (Currently Amended) Marsh further discloses the aspects of the method, comprising: 
receiving, by a remote processing system (operator computing device 102), inclination data from individual ones of a plurality of local controllers that control one or more respective bags or pneumatics under respective building foundations (communication with force application devices 104, Para. 29, 41 and 42); 
for individual ones of the plurality of local controllers that control the one or more respective bags or pneumatics under respective ones of the building foundations ([0032] However, it should be appreciated that any communications between the operator computing device 102 and the force application devices 104 may be wired or wireless. According to one embodiment, the jack assembly 202 includes a single transceiver and processor for wirelessly transmitting force measurements from the force sensor 210 and for receiving control commands for the displacement mechanism 206. The displacement mechanism 206, if electrically driven, may utilize a battery as a power source to eliminate any required power cables. This completely wireless environment allows for the greatest flexibility of the structural leveling system 200 by removing the need for all wires, which increases the portability of the system. The embodiments described herein allow for the jack assemblies 202 to be placed within cases and transported to the operating location along with a notebook computer containing the force distribution engine 108. Portability is a distinct advantage of the embodiments described herein as compared to traditional optical leveling equipment.):
generating, by the remote processing system based on analyzing the inclination data for the respective building foundation, commands for raising the respective building foundations via the one or more air bags or pneumatics under the respective building foundation ([0029] FIG. 2A shows a close up view of one of the jack assemblies 202 according to one embodiment. The jack assembly 202 includes a body 204, an extendable segment 208, and a displacement mechanism 206 for controlling the movement of the extendable segment 208 with respect to the body 204. According to one embodiment, the jack assembly 202 is a ball screw or jackscrew type of jack in which the extendable segment 208 screws in and out of the body 204, retracting and extending the jack assembly 202. However, it should be understood that any type of jack assembly 202 that is capable of applying pressure to an underside of the structure 106 in order to control the height of the structure 106 at that location may be used without departing from the scope of this disclosure. The displacement mechanism 206 extends and retracts the extendable segment 208 to control the force applied to the structure 106. The displacement mechanism 206 may be a servomotor, hydraulic actuator, pneumatic actuator, or any other type of mechanism capable of extending the jack assembly 202 to apply force to the structure 106 and retracting the jack assembly 202 to remove force from the structure 106.); and 
transmitting the commands over a network to the respective local controller (sending control commands, see Figure 2A, and 4 discussions).
Marsh does not explicitly state wherein the inclination data is based on measurements by one or more inclination sensors attached to a building foundation configured to measure orientation relative to a gravitational vector; rather Marsh teaches, “[0030] The jack assembly 202 additionally includes a force sensor 210. The force sensor 210 may be a load cell, pressure gauge, piezoelectric sensor, or any other type of force sensor capable of measuring the quantity of force applied to the structure 106 by the jack assembly 202. It should be appreciated that the force sensor 210 may be located between the extendable segment 208 and the structure 106 as shown, or may be located in any other suitable position, including within the displacement mechanism 206, for measuring the force exerted on the structure by the jack assembly 202… the force sensors 210 may be, or may include, an accelerometer.”
SHIGEYOSHI teaches inclination sensors attached to a building foundation to determine the inclination of a foundation to keep the building leveled (a jack for leveling the upper structure when the foundation is inclined, a sensor for detecting the inclination of the foundation, and receiving a signal indicating the presence of inclination from the inclination sensor, to level the upper structure, see Abstract, and Paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Marsh to include the sensors of SHIGEYOSHI to further improve precision of structure leveling.  
Further still, to the foundations, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Marsh to multiple foundations as the system operates in a networked environment using logical connections to remote computers through the network and therefore, multiple computers, structures and systems can be added to the network with a reasonable expectation for success. (MPEP 2144.04 states B. Duplication of Parts In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)).
The combination of Marsh and Brunson fail to specifically disclose the remote processing system is a cloud-based remote processing system.
Estes teaches that a processing system can be implemented locally or in a cloud (processing devices can include a cloud-based computer system or a local computing device, such as a smartphone, tablet PC, desktop PC, Para. 80).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Marsh and Brunson to include the remote processing system of Estes to improve processing of data.

Claim 23-25, 27, 28, 31, 34-38 rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. in view of SHIGEYOSHI, and further in view of Causey (US 2014/0006131 A1).
Regarding Claims 23, 27, 31, 34, Marsh teaches storing of data associated with the building foundation (Para. 55-56), but Marsh and SHIGEYOSHI fail to specifically disclose said remote processing system is a cloud server comprising a database configured to store the data associated with the plurality of distinct building foundations.
Causey teaches that a processing system including a database can be implemented locally or in a cloud (Para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Marsh and SHIGEYOSHI to include the cloud server to improve processing of data remotely.
Regarding Claim 24, (Previously Presented) Marsh further discloses the aspects of the system of claim 23, wherein the cloud server implements user authentication and stores an association the between inclination sensors and user accounts (Figures 3, 7, 8 and associated discussions).
Marsh does not explicitly state an account; however the user interface and database of Marsh teachings recite, “[0033] FIG. 3 shows an illustrative screen shot of a user interface 300 on a display 302 of the operator computing device 102 according to one embodiment described herein. According to this embodiment, the force distribution engine 108 provides the user interface 300 for monitoring and manual control of the structural leveling system 200. The user interface 300 includes an ID column 304, which identifies each jack assembly 202 of the structural leveling system 200. As discussed above, the number of jack assemblies 202 may vary according to the characteristics of the structure 106 being supported. According to the example shown in FIG. 3, there are eight jack assemblies 202 within the sample structural leveling system 200. [0038] The user interface 300 may additionally include a "level" selection 310 that may be selected to trigger the force distribution engine 108 to re-adjust all of the jack assemblies 202 in an effort to more closely achieve the pre-determined target force for each jack assembly 202. This may be particularly useful to return the structure to a default level condition achieved when the jack assemblies 202 are adjusted to apply to determined target force values after manually manipulating the structural leveling system 200 using the action buttons in the manual adjustment column 308. Finally, the user interface 300 may include a "reports" selection 312 that would allow a user to create any number and type of reports using historical load data 112 stored in the database 110.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention that the user information and operating historical data as well as the leveling stored data provides similar functionality to that of the present invention, and the implementations presented herein may be embodied using an account or any other systems or combinations thereof, as taught by Marsh, which would be obvious to try by one of ordinary skill in the art looking to communicate the sensed force information, which would produce known results, with a reasonable expectation for success.
Regarding Claim 25, (Previously Presented) Marsh, SHIGEYOSHI and Causey teaches the claimed invention, wherein Marsh further discloses the aspects of the system of claim 24, wherein the cloud-based remote processing system implements user permissions to control access to the sensors by different users (operators who are allowed to control the lift system through the interface of Figures 3, 7, 8).
Regarding Claims 28, 35, (Previously Presented) Marsh, SHIGEYOSHI and Causey teaches aspects of the system of claim 27, wherein Marsh discloses said determine respective adjustments to the air bag or pneumatic system comprises: 
analyze the data stored in the database to determine the respective adjustments to the air bag or pneumatic system to lift one or more portions of the respective building foundation (mass storage and RAM discussions for program modules and analyses, see mass storage devices and memories, ¶0029, 0031, 0055-0061).
Regarding Claim 36, (Currently Amended) Marsh further discloses
detecting, via the one or more sensors, one or more additional changes in inclination of a building foundation (force sensors 202); and 
transmitting an indication of the additional changes in inclination to the respective control unit ([0029] FIG. 2A shows a close up view of one of the jack assemblies 202 according to one embodiment. The jack assembly 202 includes a body 204, an extendable segment 208, and a displacement mechanism 206 for controlling the movement of the extendable segment 208 with respect to the body 204. According to one embodiment, the jack assembly 202 is a ball screw or jackscrew type of jack in which the extendable segment 208 screws in and out of the body 204, retracting and extending the jack assembly 202. However, it should be understood that any type of jack assembly 202 that is capable of applying pressure to an underside of the structure 106 in order to control the height of the structure 106 at that location may be used without departing from the scope of this disclosure. The displacement mechanism 206 extends and retracts the extendable segment 208 to control the force applied to the structure 106. [0031] As discussed above, the communications between the force distribution engine 108 and the jack assembly 202 may be wired or wireless. For illustration purposes, FIG. 2A shows a wireless connection 214 between the operator computing device 102 and the displacement mechanism 206. This wireless connection 214 is used for sending control commands from the operator computing device 102 to the displacement mechanism 206 to operate the jack assembly 202 to control the amount of force placed on the structure 106. A communications cable 212 is shown to connect each force sensor 210 to the operator computing device 102 for transmitting force measurements from each force sensor 210 to the operator computing device 102. [0032] However, it should be appreciated that any communications between the operator computing device 102 and the force application devices 104 may be wired or wireless. According to one embodiment, the jack assembly 202 includes a single transceiver and processor for wirelessly transmitting force measurements from the force sensor 210 and for receiving control commands for the displacement mechanism 206. The displacement mechanism 206, if electrically driven, may utilize a battery as a power source to eliminate any required power cables. This completely wireless environment allows for the greatest flexibility of the structural leveling system 200 by removing the need for all wires, which increases the portability of the system. The embodiments described herein allow for the jack assemblies 202 to be placed within cases and transported to the operating location along with a notebook computer containing the force distribution engine 108. Portability is a distinct advantage of the embodiments described herein as compared to traditional optical leveling equipment.).
Regarding Claim 37, (Currently Amended) Marsh further discloses 
wherein said receiving the inclination data comprises receiving the indication via a sensor data application program interface ([0031] As discussed above, the communications between the force distribution engine 108 and the jack assembly 202 may be wired or wireless. For illustration purposes, FIG. 2A shows a wireless connection 214 between the operator computing device 102 and the displacement mechanism 206. This wireless connection 214 is used for sending control commands from the operator computing device 102 to the displacement mechanism 206 to operate the jack assembly 202 to control the amount of force placed on the structure 106. A communications cable 212 is shown to connect each force sensor 210 to the operator computing device 102 for transmitting force measurements from each force sensor 210 to the operator computing device 102. [0032] However, it should be appreciated that any communications between the operator computing device 102 and the force application devices 104 may be wired or wireless. According to one embodiment, the jack assembly 202 includes a single transceiver and processor for wirelessly transmitting force measurements from the force sensor 210 and for receiving control commands for the displacement mechanism 206. The displacement mechanism 206, if electrically driven, may utilize a battery as a power source to eliminate any required power cables. This completely wireless environment allows for the greatest flexibility of the structural leveling system 200 by removing the need for all wires, which increases the portability of the system. The embodiments described herein allow for the jack assemblies 202 to be placed within cases and transported to the operating location along with a notebook computer containing the force distribution engine 108. Portability is a distinct advantage of the embodiments described herein as compared to traditional optical leveling equipment.).
Regarding Claim 38, (Currently Amended) Claim 38 is interpreted and rejected in light of claim 21 which includes all of the limitations of claim 38.

Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. in view of SHIGEYOSHI, and further in view of Mays (U.S. Patent 6,050,207).
Regarding Claim 32, (Previously Presented) Marsh and SHIGEYOSHI do not explicitly state a home automation system.
In the same field of endeavor, structure leveling, Mays teaches the aspects of the system of claim 21, wherein the remote processing system is further configured to: integrate with a home automation system (Figure 1 automatic home liquilift operation in response to flood sensing, see Colum 6).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Marsh and SHIGEYOSHI to include the implementation of lift systems for structures of Mays to protect objects such as houses, industrial and commercial buildings, storage vessels, boat moorings, and the like from rising water, as in floods, as taught by Mays.

Claim 39-40 is being rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. in view of SHIGEYOSHI, and further in view of Kelly (US 2011/0020068).
Regarding Claims 39-40, (Previously Presented) Marsh and SHIGEYOSHI fail to specifically disclose the one or more bags comprise one or more water bags or air bags buried in multiple zones under the building foundation.
Kelly teaches height adjustable structurally suspended slabs for structural foundations utilizing airbags buried in multiple zones under the building foundation ([0050] In one embodiment, the lifting assemblies are coupled to a programmable automatic lifting system, which comprises a computer system that controls the actuation of the lifting bolts 760 or any other lifting mechanism used by the lifting assembly. The automatic lifting system receives a user selection for a desired amount of lifting of the slab. The system further includes elevation sensors to measure the amount that the slab has been raised at one or more of the lifting assemblies. This measured elevation is used as a feedback signal to control more precisely the lifting of each lifting assembly. The system then actuates each of the lifting assemblies to maintain a level condition during the lifting process until the slab is raised to the desired elevation. This reduces any potential for racking and binding of the slab during the lifting process. The automatic lifting system may be powered by electric, battery, fuel, or any other power means and may actuate the lifting assemblies using air, hydraulic, or other pressure type devices. [0054] For example, FIG. 8 illustrates a hydraulic jack lifting assembly, in accordance with an embodiment of the invention. The hydraulic jack comprises a body section 810 and an internal piston 820. When the hydraulic jack receives a pressurized fluid from a hose 830, typically coupled to a hydraulic pump (not shown), the fluid pressure is applied to the internal piston. Another type of jacking system is illustrated in FIG. 9, which depicts an embodiment of an air-inflatable jack lifting assembly. These jacks comprise inflatable air bags 910 that use air pressure to create the desired lifting when the bag 910 is inflated. An air pump 920 supplies and regulates the air pressure within the bag 910 to control the lifting. The bags 910 may be stacked to increase their effective lifting capability. Yet another type of jack is an electrical scissor jack 1010, an embodiment of which is illustrated in FIG. 10. The electrical scissor jack 1010 uses an electrical motor 1020 to actuate a horizontal screw, which closes the scissor legs and elevates the jack to provide the desired lift. Scissor-type jacks may be actuated by other means, including mechanically.).
From the teachings of Kelly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marsh and SHIGEYOSHI to include the water bags or air bags as simple substitution of one known lifting device for another known lifting device is considered obvious to one of ordinary skill in the art.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection includes a new reference SHIGEYOSHI (JP 2002105970 A) not presented before.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689